In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS
                                     No. 13-445V
                               (E-Filed: August 8, 2014)

* * * * * * * * * * * * * * *
MARK BARRY HOOPER,          *                     UNPUBLISHED
                            *
            Petitioner,     *                     Special Master
                            *                     Hamilton-Fieldman
         v.                 *
                            *                     Influenza Vaccine; Parsonage Turner
SECRETARY OF HEALTH AND     *                     Syndrome (“PTS”); Decision;
HUMAN SERVICES,             *                     Stipulation.
                            *
            Respondent.     *
* * * * * * * * * * * * * * *

Douglas Lee Burdette, Burkett & Burdette, Seattle, WA, for Petitioner.
Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for Respondent.

           DECISION AWARDING DAMAGES AND ATTORNEYS’ FEES1

        On July 2, 2013, Petitioner, Mark Barry Hooper, filed a petition seeking
compensation under the National Vaccine Injury Compensation Program (Athe Vaccine
Program@). Petitioner alleged that he suffered Parsonage Turner syndrome (“PTS”), as a
result of receiving an influenza vaccination on September 19, 2012.2

       1
          Because this decision contains a reasoned explanation for the undersigned’s
action in this case, the undersigned intends to post this decision on the United States
Court of Federal Claims’ website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. §
3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days within
which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Otherwise, “the entire” decision will be available to
the public. Id.
       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755,
codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002)

                                              1
       Respondent denies that Petitioner’s influenza vaccination caused his PTS and/or
any other injury. Nonetheless, both parties, while maintaining their above stated
positions, agreed in a Stipulation, filed August 5, 2014, (“Stipulation”) that the issues
before them can be settled and that a decision should be entered awarding Petitioner
compensation.

      The undersigned finds said stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The stipulation awards:

       A lump sum of $80,000.00 in the form of a check payable to Petitioner,
       representing all damages available under 42 U.S.C. §300aa-15(a) to which
       Petitioner would be entitled.

Stipulation ¶ 8(a)

       A lump sum of $8,033.94 in the form of a check payable jointly to Petitioner and
       Petitioner’s attorney, for attorneys’ fees and costs available under 42 U.S.C. §
       300aa-15(e), and in compliance with General Order # 9, no out-of-pocket
       expenses were incurred by Petitioner in proceeding on the petition.

Stipulation ¶ 8(b)


       The undersigned approves the requested amounts for Petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.3


       IT IS SO ORDERED.
                                                  s/Lisa D. Hamilton-Fieldman
                                                  Lisa D. Hamilton-Fieldman
                                                  Special Master



(Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. ' 300aa.
       3
           Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties=
joint filing of notice renouncing the right to seek review.


                                              2